DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings amendments submitted on 5/23/2022 overcome the issues identified in the Office Action mailed 1/21/2022. However, a further drawing correction is needed as specified below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force control unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
base assembly for supporting at least one substrate and vision assembly for concurrently aligning the plurality of semiconductor devices to the at least one substrate in claim 1; 
bonding tool for holding one of the plurality of semiconductor devices, and bonding head actuation mechanism for moving the bonding tool horizontally planarly in claim 2; 
vision assembly actuation mechanism for moving the alignment cameras in claim 3; 
force control unit configured for controlling an impact force in claim 9; 
bonding assembly … configured for holding a plurality of semiconductor devices … [and] align[ing] the plurality of semiconductor devices to the substrate according to the reference views by moving the plurality of semiconductor devices both horizontally and vertically and vision assembly for providing reference views of the plurality of semiconductor devices and the substrate in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Gantry assembly (claim 1) is not interpreted under 35 U.S.C. 112(f) because the term “gantry” implies a specific structure.
Claim Objections
Claims 1-10, 15, 16 and 21-24 are objected to because of the following informalities:  
In claim 1, step (d) should be rewritten as “(d) at least one vision assembly for imaging the plurality of semiconductor devices for concurrently aligning the plurality of semiconductor devices”. Whereas it is understood based on the specification that the vision assemblies do not carry out the aligning, but, rather, the reference views obtained by the vision assemblies are used during the aligning, the current claim language can cause confusion when read without first consulting the entire specification. It is therefore respectfully suggested that the limitations of step (d) be rewritten.
In claim 2, last two lines, and claim 9, line 3, “the semiconductor device” should read --a respective semiconductor device” or similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15, 16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (d), “the plurality of semiconductor devices” lacks proper antecedent basis. Further, because claim 1 also refers to “a plurality of semiconductor devices” in step (e), subsequent references to “the plurality of semiconductor devices” render the claims indefinite because it is unclear to which of the pluralities of semiconductor devices the phrase refers.
In claim 23, the claim limitation “the force control unit” and “the impact force” lack proper antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, para. [0037] of the specification reads, in part:
The bonding head actuation mechanisms 154 may be configured for retracting the bonding tools 152 into the bonding heads 150, such as to terminate a die bonding process or operation after all the dies 102 are bonded to the substrates 122. Each bonding head 150 optionally includes a force control unit configured for controlling an impact force of placing the die 102 on the substrate 122. For example, the force control unit has a flexible or resilient element to attenuate the impact force when the die 102 bonds to the substrate 122. The force control unit may be configured to perform said retracting of the bonding tool 152.

From this cited portion of the specification one of ordinary skill in the art understands that the retracting of the bonding tool may be performed in two ways: i) by means of the bonding head actuation mechanism, or ii) by means of the optional force control unit which has a flexible or resilient element. Claim 10 is drawn to the first of these methods. However, there is no further explanation in the specification how the bonding head actuation mechanism retracts the bonding tool into the respective bonding head.
Regarding claim 21, para. [0027] of the specification reads, in part: “The gantry actuation mechanism moves the bonding assemblies 140, such as along the X-axis, to adjust the spaces between the bonding assemblies 140 and also between the bonding heads 150.” The description in para. [0027] is related to the embodiment as shown in Fig. 1A, in which there is one bonding head per bonding assembly. In such a case, adjusting the space between bonding assemblies adjust the space between bonding heads. However, there is no support in the original disclosure for actuating a bonding assembly to adjust spaces between the two or more bonding heads of that bonding assembly.
Regarding claim 24, from the disclosure one of ordinary skill in the art would understand a bonding tool may be a collet. There is no support for a bonding tool comprising more than one collet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (WO2014157134A1).
Terada reads on the claims as follows (limitations not disclosed are crossed out below):
Claim 1.  An apparatus for semiconductor device bonding, the apparatus comprising: 
(a) a gantry assembly (25); 
(b) a base assembly (stage 23) for supporting at least one substrate (W1, W2, W3, W4 in Fig. 17); 
(c) at least one bonding assembly (see Fig. 17: the two bonding heads 21a; the two bonding heads 21b) attached to the gantry assembly and positioned above the base assembly; and 
(d) at least one vision assembly (22) for 1 the plurality of semiconductor devices to the at least one substrate; 
wherein the at least one bonding assembly comprises two or more bonding heads (the two bonding heads 21a are deemed to be part of one bonding assembly; the two bonding heads 21b are deemed to be part of a second bonding assembly) for 
the at least one bonding assembly is configured to move the plurality of semiconductor devices both horizontally planarly and vertically (last paragraph on page 4 and first two paragraphs on page 5 of the translation; there is angular motion, i.e. in the horizontal plane, as well as vertical). See Response to Arguments, regarding the limitation “horizontally planarly”.






















Allowable Subject Matter
Claim 17 is allowed.
Claims 2-9, 15, 16, 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-9, 15, 16, 22 and 23, the prior art does not disclose or suggest, in conjunction with all other claim limitations,  the claim 2 limitation “bonding head actuation mechanism for moving the bonding tool horizontally planarly to align the semiconductor device relative to the respective boning location of the at least one substrate while the semiconductor device remains above the respective bonding location”. This limitation is interpreted under 35 U.S.C. 112(f), as mentioned above. The structure corresponding to this limitation is deemed to include, as part of each of the two or more bonding heads, an X-axis actuator and a Y-axis actuator for performing micro-adjustment planar motion along the horizontal XY-plane. 
Regarding claim 17, the examiner has given further consideration to the interpretation of the claim limitations. Claim 17 is drawn to a substrate and two limitations interpreted under 35 U.S.C. 112(f): (a) bonding assembly … configured for holding a plurality of semiconductor devices … [and] align[ing] the plurality of semiconductor devices to the substrate according to the reference views by moving the plurality of semiconductor devices both horizontally and vertically and (b) vision assembly for providing reference views of the plurality of semiconductor devices and the substrate. The prior art does not disclose or suggest, in combination with the other claim limitation, the structure corresponding to limitation (a). The structure corresponding to limitation (a) is deemed to be a bonding assembly comprising at least two bonding heads, each bonding head comprising an X-axis actuator and a Y-axis actuator for performing micro-adjustment planar motion along the horizontal XY-plane as recited in amended para. [0028], and a Z-axis actuator for moving the at least two bonding heads in the vertical direction. The structure corresponding to limitation (b) is deemed to be an uplook camera and a downlook camera.  
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 of claim 17 and under 35 U.S.C. 103 of claims 2-16 have been fully considered. The rejections have been overcome in light of the further consideration given to claim interpretation.
Regarding claim interpretation, Applicant appears to argue the limitations “bonding assembly actuator for actuating the bonding heads vertically” and “bonding head actuation mechanism for actuating the bonding tool horizontally planarly” should not be interpreted under 35 U.S.C. 112(f) find sufficient support for the corresponding structure, in the disclosure as well as common knowledge among persons of ordinary skill in the art. 
The examiner respectfully submits these limitations were not rejected as not being fully supported by the specification. The Office Action section on claim interpretation is merely used to clarify the record as to which limitations are interpreted under 35 U.S.C. 112(f). With respect to the first of these limitations, it is no longer being interpreted under 35 U.S.C. 112(f), because the term “actuator” is deemed to denote sufficient structure to perform the claimed function. The second limitation, however, is equivalent to “means for actuating the bonding tool horizontally planarly” and it therefore remains interpreted as being in means-plus-function format. The structure corresponding to this function is deemed to be an X-axis actuator and a Y-axis actuator for performing micro-adjustment planar motion along the horizontal XY-plane.
Regarding the rejection under 35 U.S.C. 103 of claim 1, Applicant argues the angular motion describe din Terada is not translational movement along the X-axis and Y-axis. The examiner respectfully submits Terada is still applicable. The specification defines “horizontally planarly” as “planar motion along a horizontal plane, i.e. the XY-plane”. The angular motion is, clearly, in the horizontal plane, and the examiner submits the motion is along the plane. For an ideal purely angular motion of an object, all points except one (i.e. at the center of rotation) would travel in a circular path. However, in a real device, some vibration would inherently be caused due to movement of the bonding head, such that even the aforementioned ingle point would also move slightly horizontally planarly. The current claim language does not mention translation, though clarifying this distinction would overcome the rejection. With respect to claims 2 and 17 on the other hand, this broader interpretation is not applicable, due to the mean-plus-function format of the corresponding claim limitations (see reasons for indicating allowable subject matter).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is understood to mean “at least one vision assembly for imaging the plurality of semiconductor devices for concurrently aligning the plurality of semiconductor devices”. In other words, the vision assemblies do not carry out the aligning. Rather, the reference views obtained by the vision assemblies are used during the aligning.